LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made December 15, 2006 (the “Execution
Date”) between GTS Finance Inc., a corporation validly existing under the laws
of the State of Delaware, whose principal place of business is at 2831 29th
Street NW, Washington, D.C. 20008 USA (hereinafter referred to as the “Lender”)
and Navic Consulting, LTD, a company validly registered and existing under the
laws of the British Virgin islands, whose principal place of business is at Sea
Meadow House, Blackburne Highway, P.O. Box 116, Road Town, Tortola, British
Virgin Islands (hereinafter referred to as “Navic” or the “Borrower”).

RECITALS

WHEREAS, on or about the date hereof SFMT-CIS, Inc., a Delaware corporation, (an
affiliate of the Lender) (the “Buyer”) and Belmark Enterprises Inc., a company
organized and existing under the laws of the British Virgin Islands (a
wholly-owned subsidiary of Navic) (“Belmark”) have entered into a share purchase
agreement (the “Share Purchase Agreement”) for the acquisition by the Buyer of
65% (as of the closing thereunder) of all issued and outstanding share capital
of Fortland Limited, a company organized and existing under the laws of the
British Virgin Islands (“Fortland”);

WHEREAS, the Lender is a subsidiary of Golden Telecom, Inc., a Delaware
corporation (“GTI”),

WHEREAS, Navic currently owns 100% of the issued and outstanding share capital
of Belmark and 15% of the issued and outstanding share capital of Fortland (the
“Navic Shares”);

WHEREAS, it is one of the conditions to closing under the Share Purchase
Agreement that the parties hereto enter into this Agreement;



    ACCORDINGLY, IT IS HEREBY AGREED AS FOLLOWS:

1. The Loan Amount. The Lender hereby agrees to lend to the Borrower an amount
not to exceed US$12,119,000 (twelve million one hundred and nineteen thousand US
dollars) (the “Loan Amount”), upon the terms and conditions set forth in this
Agreement (the “Loan”).

2. Maturity Date. The “Maturity Date” shall be the date of payment by the Buyer
of the Option Price for the Option Shares (as these terms are defined in the
Share Option Agreement (as defined in Section 7(b) below) on the terms set forth
in the Share Option Agreement, or on April 30, 2011, whichever occurs later.

3. Loan. On the date where all conditions precedent set forth in Section 8 of
this Agreement have been fulfilled to the satisfaction of the Lender but not
later than the date of Closing under the Share Purchase Agreement (and where
such conditions are no fulfilled at Closing, the commitment of the Lender to
make the Loan available to the Borrower shall terminate), the Lender shall make
a loan to the Borrower in the full amount of the Loan Amount (the “Loan
Disbursement”). The Lender shall transmit the Loan Amount directly to the
Borrower with the Loan Amount to be transmitted by bank transfer to the
following account in favor of Navic Consulting Ltd:



      Bank: BANK OF CYPRUS PLC, IBU NICOSIA

      28 Michalakopoulou street, CY - 1075 Ayii Omolyitae, Nicosia, Cyprus

 
   
SWIFT.:
Acct. Name:
Acct. No.:
  BCYPCY2N
Navic Consulting Ltd.
0155 — 40 — 572574 — 06

4. Payment. The Loan Amount, together with all accrued and unpaid interest
thereon shall be due and payable by the Borrower on the Maturity Date, in
readily available funds denominated in US Dollars, transmitted by bank transfer
to the following account of Lender (or such other account as Lender may notify
Borrower of in writing):

GTS Finance, Inc.
Citibank N.A.
Citibank River North
400 N. Clark St.,
Chicago, IL 60610
ABA # 271-070-801
SWIFT: CITIUS33

5. Interest

5.1 The Borrower shall pay interest to the Lender in respect of the Loan Amount
for the period during which the Loan Amount remains outstanding at the rate
equal to 8% (eight percent) annually. Interest on the Loan Amount shall be
payable on the Maturity Date. Interest shall be calculated based on the number
of days of the period during which all or a portion of the Loan Amount remains
outstanding, including the day upon which the Loan Amount is received by the
Borrower but excluding the day on which the Loan Amount (or a portion thereof)
is repaid and assuming a 360-day calendar year.

5.2 Any portion of the Loan Amount which is not paid by the Borrower when due
and payable shall bear interest at an additional rate of 3% (three percent)
annually, calculated on the basis of the actual number of days elapsed over the
course of a 360-day year.

6. Prepayment. Borrower may prepay the unpaid outstanding balance of the Loan
Amount at any time in part or in full without premium or penalty, with interest
and Lender’s costs accruing to the date of prepayment. In the event that
Borrower elects to prepay part or all of such unpaid balance, Borrower shall
give written notice of its intent to make such prepayment which sets forth the
amount it intends to prepay (the “Prepayment Notice”) not less than 10
(ten) days prior to the intended prepayment date.

7. Related Agreements.

The Borrower hereby agrees to duly and validly execute and deliver to the Lender
prior to the date of the Loan Disbursement:

(a) a pledge agreement (“Pledge Agreement”), in form and substance similar to
Exhibit A, attached hereto, granting a security interest to the Lender in the
collateral set forth therein;

(b) a share option agreement (the “Share Option Agreement”) in form attached to
the Share Purchase Agreement;

collectively with the Share Purchase Agreement, the “Related Agreements”.

8. Conditions Precedent to the Loan Disbursement. The obligation of the Lender
to disburse the Loan Amount shall be subject to the satisfaction of the
following conditions:

8.1 Delivery of Documents. The Lender shall have received the following
documents (each in form and substance satisfactory to the Lender):

(a) This Agreement. This Agreement fully executed by the parties hereto, which
shall be in full force and effect (with, if necessary, evidence that this
Agreement has been registered with the appropriate authorities in the British
Virgin Islands).

(b) Existence. Evidence that the Borrower is duly organized and validly existing
under the laws of the British Virgin Islands, with full power, authority and
legal right to own its property and carry on its business as now conducted,
including, without limitation, a copy of any applicable enabling legislation.

(c) Authority. Evidence of (i) the authority of the Borrower to execute,
deliver, perform and observe the terms and conditions of this Agreement and the
Related Agreements (ii) authority (including specimen signatures) for each
person who, on behalf of the Borrower, signed this Agreement, the Related
Agreements, or will otherwise act as the Borrower’s representative in the
operation of this Agreement.

(d) Government Authorizations. Copies, certified as true copies by a duly
authorized officer of the Borrower, of each consent, license, authorization or
approval of, and exemption by, any Governmental Authority, which are necessary
for the execution, delivery, performance and observance by the Borrower of its
obligations under this Agreement and the Related Agreements.

(e) Related Agreements. The counterparts of the Related Agreement duly executed
by the Borrower and the other parties thereto (other than the Lender) and become
fully effective pursuant to their respective terms.

8.2 No Event of Default. No Event of Default and no event which but for the
giving of notice or the lapse of time or both would constitute an Event of
Default exist at the time all the foregoing conditions have been satisfied or
waived.

8.3 Related Agreements. The Related Agreements are in full force and effect and
no default has occurred thereunder. The Share Purchase Agreement has been duly
executed by the parties thereto and is in full force and effect and the Closing
thereunder has occurred.

8.4 Security. The security established under the Pledge Agreement shall have
been fully perfected to the satisfaction of the Lender.

9. Representations and Warranties of Borrower. The Borrower hereby represents
and warrants as follows:

9.1 Corporate Power; Authorization; Enforceable Obligations.

(a) The Borrower is duly organized and validly existing under the laws of the
jurisdiction of its organization, and has the corporate power and authority, and
the legal right, to make, deliver and perform this Loan Agreement, the Related
Agreements and each other document or instrument to which it is a party and to
borrow hereunder and has taken all necessary corporate action to authorize the
borrowings on the terms and conditions of this Agreement, the Related Agreements
and each other document or instrument to which it is a party and to authorize
the execution, delivery and performance of this Agreement and each other
document or instrument to which it is a party.

(b) No consent or authorization of, approval by, notice to, filing with or other
act by or in respect of, any governmental authority (“Governmental Authority”)
which is defined as any nation, regional authority or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, or any other person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any other document or instrument.

(c) This Agreement and the Related Agreements (to which the Borrower is a
party), have been duly executed and delivered on behalf of the Borrower.

(d) This Agreement constitutes a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

9.2 No Material Adverse Change. Since September 15, 2006, there has been no
development or event, which has had or could have a material adverse effect
(“Material Adverse Effect”), which is defined as a material adverse effect on
(a) the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower, taken as a whole, or (b) the validity or
enforceability of (i) this Agreement, the Related Agreements or (ii) the rights
or remedies of the Lender hereunder.

9.3 Compliance with Law. The Borrower has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all requirements of
applicable law (“Law”) which is defined as any treaty, international agreement,
law, statute, decree, directive, regulation, ordinance, administrative or
judicial order or injunction or other normative act promulgated or enforced by
any Governmental Authority, except to the extent that the failure to comply
therewith could not, in the aggregate, have a Material Adverse Effect. Neither
the Borrower, nor any director, officer, agent, employee or other person acting
on behalf of the Borrower has violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or unlawful payment to any foreign
or domestic government or political party official, employee, appointee or
candidate.

9.4 No Material Litigation. The Borrower is not engaged in any litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority and no such litigation is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower of its or their respective
properties or revenues (a) with respect to this Agreement or any of the
transactions contemplated hereby, or (b) which could have a Material Adverse
Effect.

9.5 No Default. The Borrower is not in default under or with respect to any of
its contractual obligations or indebtedness, or in any respect which could
otherwise have a Material Adverse Effect. No Event of Default (as defined in
Section 12 hereof) has occurred and is continuing.

9.6 Title to Assets. Borrower owns or has a legally valid right to use all
material assets necessary for the conduct of their respective businesses in the
ordinary course as currently conducted.

9.7 Intellectual Property. The Borrower does not own, or are licensed to use,
all patents, trademarks, tradenames, copyrights, technology, know-how and
processes necessary for the conduct of its business as currently conducted.

9.8 Taxes. Borrower has paid all taxes required to be paid by it through the
date hereof as required by law, and all obligations, fees and other governmental
charges upon the Borrower, or its properties, or its income or assets, which are
due and payable or to be withheld, have been paid or withheld.

9.9 Survival of Borrower’s Representations and Warranties. All of Borrower’s
representations, warranties covenants and agreements contained in this Agreement
shall survive until the obligations of Borrower hereunder are fully discharged.

10. Representations and Warranties of Lender. The Lender hereby represents and
warrants as follows:

10.1 Corporate Existence. The Lender (a) is duly organized and validly existing
under the laws of the jurisdiction of its organization, and (b) has the power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged.

10.2 Corporate Power; Authorization; Enforceable Obligations.

(a) The Lender has the corporate power and authority, and the legal right, to
make, deliver and perform this Agreement and to lend the Loan Amount hereunder
and has taken all necessary corporate action to authorize the loan on the terms
and conditions of this Agreement.

(b) This Agreement has been duly executed and delivered on behalf of the Lender.

11. Certain Covenants of the Borrower.

11.1 Affirmative Covenants The Borrower hereby covenants and agrees that the
Borrower shall:

(a) maintain its corporate existence, comply with its foundation documents and
conduct its business with due diligence and efficiency and in accordance with
all Laws and regulations;

(b) conduct its business in all material respects with all applicable
requirements of Law;

(c) obtain, comply with the terms and do all that is legally necessary to
maintain in full force and effect all authorizations, approvals, licenses and
consents required to be obtained by the Borrower;

(d) comply with this Agreement; and

(e) promptly inform the Lender of any Event of Default, or possible Event of
Default, as Borrower becomes aware of such occurrence, as well as take all
necessary steps to remedy such occurrence.

11.2 Certain Negative Covenants. Unless Lender shall agree in writing, the
Borrower shall not:

(a) incur, assume or permit any additional debt other than the Loan Amount
contemplated by this Agreement, except as may be incurred in the ordinary course
of business with a maximum maturity of thirty (30) days;

(b) create or permit to exist any charge or claim, community property interest,
condition, lien (statutory or otherwise), encumbrance, option, proxy, pledge,
security interest, mortgage, right of first refusal, right of first offer,
retention of title agreement, or restriction of any kind or nature, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership (“Liens”) on any property, revenues or other assets
of the Borrower (including the Navic Shares), except for such Liens as already
exist as of the date of this Agreement and disclosed in writing to the Lender or
as contemplated by or permitted under the Related Agreements (the “Permitted
Liens”);

(c) transfer any Navic Shares except as contemplated or permitted by the Related
Agreements; permit any transfer of any of Belmark’s shares in Fortland or
granting a Lien in respect of such shares (except as contemplated or permitted
by the Related Agreements);

(d) make any substantial change in the scope or nature of its business or
operations;

(e) merge or consolidate with any other entity; dissolve or terminate its legal
existence; sell, lease, transfer or otherwise dispose of any substantial part of
its properties (excluding the sell or transfer shares in Navic shares in
Fortland as contemplated by Relevant Agreements) or any of its properties
essential to the conduct of its business or operations, as now or hereafter
conducted, or enter into any agreement to do any of the foregoing, except as
specifically approved by the Lender in writing; and

(f) make or permit to exist loans or advances to or deposits (except for
commercial bank deposits in the ordinary course of business) with other persons,
or investments in any person or enterprise (other than Fortland), other than for
the purchase of short-term marketable securities.

12. Events of Default. If any of the following events shall occur and be
continuing, it shall constitute an event of default (“Event of Default”):

12.1 The Borrower fails to pay:

(a) any of the Loan Amount when due in accordance with the terms of this
Agreement; or interest thereon or any other amount payable hereunder, within
five (5) days after the Maturity Date, or the date set forth in a Prepayment
Notice (if and when submitted by the Borrower in accordance with this
Agreement); or

(b) any amount payable under any agreement or instrument (other than this
Agreement) providing for the payment by the Borrower of borrowed money, in an
amount equal to or greater than US$100,000 in the aggregate on respective due
date, or any such amount has, prior to the stated maturity thereof, become due,
or any event specified in such agreement or instrument has occured, the effect
of which is to cause such amount to become due, or to be repaid in full, prior
to maturity; or

12.2 Any representation or warranty made by the Borrower herein or any other
document or instrument which is contained in any certificate, document or
financial or other statement furnished at any time under this Agreement shall
prove to have been incorrect, untrue or misleading on or as of the date made; or

12.3 Any failure by the Borrower to perform or comply with any of the covenants
or provisions set forth in this Agreement, which failure shall continue
unremedied for a period of thirty (30) days after receipt of written notice of
such default; or

12.4 (a) The Borrower shall commence any case, proceeding or other action
(i) under any existing or future Law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower shall make a
general assignment for the benefit of its creditors; or (b) there shall be
commenced against the Borrower any case, proceeding or other action of a nature
referred to in clause (a) above which (i) results in the entry of an order for
relief or any such adjudication or appointment or (ii) remains undismissed,
undischarged or unbonded for a period of thirty (30) days; or (c) there shall be
commenced against the Borrower any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within thirty (30) days from the entry thereof;
or (d) the Borrower shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(a), (b), (c) or (d) above; or (e) the Borrower shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

12.5 One or more judgments or decrees shall be filed for or entered against the
Borrower (by any claimant whatsoever, including a vendor) involving in the
aggregate a liability (not paid or fully covered by insurance) of US $100,000 or
more and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof;
or

12.6 The Borrower or any of its subsidiaries ceases to carry on its business
that it carries on as of the date hereof; or

12.7 The Borrower ceases for any reason to own shares in Fortland free and clear
of any Liens other than Permitted Liens; or

12.8 Any material license of the Borrower required for it to carry on its
business, is suspended, revoked or found to be invalid, and such suspension,
revocation or invalidation, in the reasonable opinion of the Lender, has a
Material Adverse Effect on the financial condition of the Borrower.

13. Acceleration.

(a) Upon the occurrence of an Event of Default, the Lender shall have the right
in its sole discretion to terminate this Agreement and to declare the Loan
Amount, and all interest accrued and unpaid thereon and all of other Lender’s
reasonable costs with respect to the enforcement of this Acceleration hereof
through such date, immediately due and payable.

(b) Upon the occurrence of a such Acceleration, Lender shall notify Borrower of
the same in writing, setting out the nature of the Event of Default and the
occurrence of Acceleration, whereupon the entire unpaid Loan Amount, together
with any accrued and unpaid interest thereon and all such other costs of the
Lender with respect to the enforcement of this Acceleration shall be due and
payable in full within ten (10) business days of issuance of the notice by the
Lender.

14. Assignment. Neither party may assign its rights and obligations under this
Agreement without the written consent of other party.

15. Indemnification. The Borrower shall indemnify and hold harmless the Lender
with respect to any cost, loss or liability reasonably incurred by the Lender as
a result of or in connection with any Event of Default, breach of any
representation or warranty or covenant as defined herein, and against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs or expenses relating to the enforcement of Lender’s rights and remedies
with respect to this Agreement, including but not limited to reasonable
attorneys’ fees and settlement costs whether or not the transaction contemplated
herein is consummated.

16. Notices. Any notice delivered hereunder shall be in writing and shall be
personally delivered or transmitted by courier or fax or by postage prepaid
certified mail, return receipt requested, addressed to the party receiving such
notice at the coordinates set forth below or such other address as a party may
by notice specify in writing to the other party.



      To Lender: GTS Finance Inc.

      2831 29th Street NW

 
   
Washington D.C., 20008
USA
Fax:
Tel:
Attn:
 

+1(202) 332 4877
+1(202) 332 5997
Boris Svetlichny

      with a copy (which itself shall not constitute notice) to:

 
    Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:General Counsel
Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323
 





 
   
To Borrower:
  Navic Consulting LTD

British Virgin Islands , P.O. Box 116, Sea Meadow House, Blackburne Highway,
Road Town, Tortola, British Virgin Islands

     
 
   
 
  Fax:+ 7 (495) 969 23 88
Attn: E. Roytman



      with a copy (which itself shall not constitute notice) to

     
Fax:
Attn:
  +7 (495) 755-6048
A.Menshikova

17. Governing Law and Dispute Resolution.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the Laws of such State as to
choice or conflict of Laws.

(b) Appointment of Agents of Service of Process; Consent to Jurisdiction. Each
Party irrevocably appoints CT Corporation System, located on the date hereof at
111 Eighth Avenue, 13th Floor, New York, New York 10011, USA, as its true and
lawful agent and attorney to accept and acknowledge service of any and all
process against it in any judicial action, suit or proceeding under this
Agreement, with the same effect as if such Party were a resident of the State of
New York and had been lawfully served with such process in such jurisdiction,
and waives all claims of error by reason of such service, provided that the
Party effecting such service shall also deliver a copy thereof on the date of
such service to the other Parties by facsimile as specified in Section 16. Each
Party will enter into such agreements with such agent as may be necessary to
constitute and continue the appointment of such agent hereunder. In the event
that any such agent and attorney resigns or otherwise becomes incapable of
acting, the affected Party will appoint a successor agent and attorney in New
York reasonably satisfactory to each other party, with like powers. Each Party
hereby irrevocably submits to the non-exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City, in connection with any such action, suit
or proceeding, and agrees that any such action, suit or proceeding may be
brought in such court, provided, however, that such consent to jurisdiction is
solely for the purpose referred to in this Section 17 and shall not be deemed to
be a general submission to the jurisdiction of said courts of or in the State of
New York other than for such purpose. Each Party hereby irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such action, suit or proceeding brought
in such a court and any claim that any such action, suit or proceeding brought
in such a court has been brought in an inconvenient forum. Nothing herein shall
affect the right of any Party to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against any other
Party in any other jurisdiction in a manner not inconsistent with Section 17.

(c) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM
ARISING IN CONNECTION WITH THIS AGREEMENT, THE BREACH THEREOF AND/OR THE SCOPE
OF THE PROVISIONS OF THIS SECTION 17, WHETHER SOUNDING IN CONTRACT OR TORT, AND
INCLUDING ANY CLAIM FOR FRAUDULENT INDUCEMENT THEREOF.

18. Effectiveness.

(a) Notwithstanding anything to the contrary herein, this Agreement is not shall
not be deemed to be effective and no rights or obligations of any party hereto
are created hereby unless and until the Board of Directors of GTI, approves the
Related Agreements and notice of such approval is sent to the Seller (the
“Effective Date”). For the avoidance of doubt, this Agreement shall become fully
effective on the Effective Date.

(b) The Borrower acknowledges and agrees that the Board of Directors of GTI has
no obligation to approve the Related Agreements.

19. Confidentiality. Each Party hereto agrees that the terms and conditions of
the transaction contemplated by this Agreement shall be deemed to be
confidential and may not be disclosed by either Party without the prior written
consent of the other Party hereto, except as may be required by applicable Law
or the rules of a stock exchange applicable to a Party or pursuant to rules and
regulations of any regulatory agency having oversight over a Party or where
necessary to a Party to exercise its rights hereunder.

20. No Insider Trading. If either Party obtains material, nonpublic information
about the other Party or any of its affiliates, businesses, subsidiaries or
ventures in the course of the transaction contemplated by this Agreement, such
Party agrees that neither it nor its representatives will trade, and that it
will undertake reasonable precautions to disallow its representatives from
trading, in the securities of the other Party or any of its affiliates (to the
extent such securities are publicly traded) during such time as such information
is material and nonpublic.

21. Public Announcements. None of the Parties shall make any press release or
public announcement with respect to the transactions contemplated hereby without
(a) in the case of Borrower, obtaining the prior written approval of Lender and
(b) in the case of Lender, obtaining the prior written approval of Borrower,
except in each case as may be required by Law or regulations of securities
exchanges. Approvals under this Section shall not be unreasonably withheld or
delayed.

22. Counterparts. This Agreement shall be executed in two counterparts one for
each Party hereto, each of such counterparts shall be deemed to be an original,
but all of which together shall constitute a single instrument.

[signature page follows]

1 IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their authorized representatives.

GTS FINANCE, INC. (“Lender”)

By:                                   
Name: Jean-Pierre Vandromme
Title: CEO


NAVIC CONSULTING LTD. (“Borrower”)

By:                                    
Name: E.Roytman
Under Power of Attorney dated April the 24th, 2006

2